Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner welcomes an interview in case the Applicant disagree with the prior arts rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/209598 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize the features recited in the current claimed invention are similarly recited in the copending application. The examiner only compares features recited in claim 1 of both applications, because the rest of the independent and dependent claims may be similarly interpreted based on the claimed invention, see below:

Current Application 

copending Application No. 17/209598

Claim 1. 
A surgical system for use in a surgical procedure, the surgical system comprising: 
at least one imaging device; and 
a control circuit configured to: 
identify an anatomical organ targeted by the surgical procedure; 


generate a virtual three-dimensional (3D) construct of at least a portion of the anatomical organ based on visualization data from the at least one imaging device; identify anatomical structures relevant to the surgical procedure from the visualization data from the at least one imaging device; 
couple the anatomical structures to the virtual 3D construct; and 
overlay onto the virtual 3D construct a layout plan of the surgical procedure determined based on the anatomical structures.

Claim 1. 
A surgical system for use in a surgical procedure, the surgical system comprising: 
at least one imaging device; and 
a control circuit configured to: 
derive visualization data from the at least one imaging device; identify the surgical procedure, identify an anatomical organ targeted by the surgical procedure; generate a virtual three-dimensional (3D) construct of at least a portion of the anatomical organ based on visualization data from the at least one imaging device; identify anatomical structures relevant to the surgical procedure from the visualization data from the at least one imaging device; 
couple the anatomical structures to the virtual 3D construct; and 
overlay onto the virtual 3D construct a layout plan of the surgical procedure determined based on the anatomical structures.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelton, IV et al., US 2019/0201136 A1, hereinafter Shelton.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1. 
Shelton teaches a surgical system for use in a surgical procedure (see fig. 2), the surgical system comprising: at least one imaging device (see [0067] FIG. 49 is a partial view of a surgical system in an operating room, the surgical system including a surgical hub that has an imaging module in communication with an imaging device at a remote surgical site, in accordance with at least one aspect of the present disclosure); and a control circuit configured to ([0031] FIG. 13 illustrates a control circuit configured to control aspects of the surgical instrument or tool, in accordance with at least one aspect of the present disclosure): identify an anatomical organ targeted by the surgical procedure ([0169] FIG. 129 illustrates an example of an augmented video image of a pre-operative video image augmented with data identifying displayed elements, in accordance with at least one aspect of the present disclosure); generate a virtual three-dimensional (3D) construct of at least a portion of the anatomical organ based on visualization data from the at least one imaging device (see [1170] discloses a composite over head field of view mapped using two or more imaging arrays to provide an augmented image of multiple perspective views of the surgical site); identify anatomical structures relevant to the surgical procedure from the visualization data from the at least one imaging device (see [0169] FIG. 129 illustrates an example of an augmented video image of a pre-operative video image augmented with data identifying displayed elements, in accordance with at least one aspect of the present disclosure); couple the anatomical structures to the virtual 3D construct; and overlay onto the virtual 3D construct a layout plan of the surgical procedure determined based on the anatomical structures. See figs. 147-148, also see [0560], [0835], [0839].
Claims 2-8 are rejected as Shelton teaches at [0220-0222] the features of claim 2, [0616] discloses the features for claim 3, at [1142] discloses the features of claim 4, at [1370] discloses the features of claim 5, at [0237] discloses the features of claim 6, at [0910] discloses the features recited in claim 7, at [0771] discloses the features of claim 8.
Claims 9 and 17-18 are rejected with similar reasons as set forth in claim 1, above. Also the dependent claims 10-16 are rejected with similar reasons as set forth for claims 2-8, respectively, above.
Claims 19-20 are rejected with similar reasons as set forth in claims 2 and 6 respectively, above.

Claims 1-4, 9-10, 12-13, 16-19 are rejected under 35 U.S.C. 102a2 as being anticipated by Hallen US 2019/0099226 A1.
Claim 1. 
Hallen teaches a surgical system for use in a surgical procedure, the surgical system comprising: at least one imaging device (see Hallen at [0034] that discloses technology, surgical consoles, imaging devices, laser devices, diagnostic devices, and other accessories that are used in ophthalmic surgery are integrated in an inter-networked surgical suite); and 
a control circuit configured to (see Hallen fig. 4A): 
identify an anatomical organ targeted by the surgical procedure (see Hallen at [0038] discloses the surgical suite optimization engine can: enable gaze-tracking to navigate a display dashboard; perform digital signal processing for adjusting display settings, applying filters, increasing contrast, neutralizing particular wavelengths, identifying anatomy, etc.; display of a wide variety of images at various zoom depths, menus, other diagnostic images, surgical productivity applications, surgical schedules, live video teleconferencing, etc.); 
generate a virtual three-dimensional (3D) construct of at least a portion of the anatomical organ based on visualization data from the at least one imaging device (Hallen: see fig. 4A and [0056] discloses the stereoscopic representation of the three-dimensional image of the eye can be digitally adjusted to focus on certain anatomy, to sharpen certain regions, to change color of the image, etc. i.e. a 3D construct is created); 
identify anatomical structures relevant to the surgical procedure from the visualization data from the at least one imaging device (Hallen at [0056] discloses the surgical suite optimization module can identify certain anatomy (e.g. the macula) and an anatomical identification overlay 408 can be displayed over the image of the eye); 
couple the anatomical structures to the virtual 3D construct (Hallen at [0012] discloses the stereoscopic representation of the three-dimensional image of the eye can also be digitally adjusted to focus on certain anatomy, to sharpen certain regions, to change color of the image, etc. also see fig. 9); and 
overlay onto the virtual 3D construct a layout plan of the surgical procedure determined based on the anatomical structures (see Hallen at [0056] discloses provide recommendations for certain aspects of the ophthalmic procedure (e.g. recommended positions for incisions) and the GUI can display incision overlays 410, 412 on the image of the eye to help guide the surgical staff. Also, in some cases where the ophthalmic procedure includes a laser treatment component, the GUI can display a laser targeting overlay 414).

Claim 2. 
Hallen teaches the surgical system of claim 1, wherein the visualization data comprises at least one of structured light data and spectral data (illustrates in fig. 4A).

Claim 3. 
Hallen teaches the surgical system of claim 1, wherein the layout plan comprises a starting position determined based on the anatomical structures. See [0048] discloses the surgical suite 300 can include a footswitch (not shown) that can be used to start and stop a video recording feature on the heads-up display 304. Also, as explained in greater detail below, the surgical console(s) 302 can also be coupled with a variety of other devices and applications such as diagnostic devices 314, surgical training applications 316, surgical practice administration applications 318, etc.

Claim 4. 
Hallen teaches the surgical system of claim 1, wherein the layout plan comprises a surgical resection path for removing a portion of the anatomical organ, and wherein the surgical resection path is determined based on the anatomical structures. See [0102] discloses using a laser in retina surgery, there is typically a red aiming beam ˜635 nm wavelength and a subsequent 532 nm green treatment or photocoagulation beam. However, the red aiming beam can be difficult to see on the orange background of the human retina. This makes it challenging for the surgeon to optimize precise targeting of the treatment beam. Also, the treatment beam can create a “green flashback” as the beam strikes the targeted retina and may temporarily obscure the surgeon's vision and can compromise dark adaptation. Modulating color and/or light characteristics may be helpful to the surgeon to optimize visualization and patient outcomes. Accordingly, the surgical suite optimization engine can modulate pixel colors post-image capture. For example, the surgical suite optimization engine can accentuate the red aiming beam by adjusting specific tertiary color spectra to maximize red contrast. Modifying portions of the green spectrum opposite of 635 nm red (e.g. in Itten's color contrast circle) can maximize red contrast in the displayed image. Similarly, during green laser flashback the surgical suite optimization engine can neutralize green by temporarily reducing or eliminating the capability to display green.

Claim 9 is rejected with similar reasons as set forth in claim 1, above. 

Claim 10. 
Hallen teaches the surgical system of claim 9, wherein the surgical resection paths comprise different starting points. See [0040] discloses the surgical suite optimization engine can interpret the information from the surgical console 102 perform actions that improve other areas of a surgical procedure or a surgical practice. More generally, the surgical suite optimization engine can receive, via the network interface, an assortment of information from any of components in the surgical suite 100 and, in response to the gathered information, perform actions that improve a wide variety of areas of a surgical procedure or a surgical practice, resulting in better patient outcomes.

Claim 12. 
Hallen teaches the surgical system of claim 9, wherein the surgical resection paths are overlaid onto a virtual 3D construct of at least a portion of the anatomical organ. See [0056].

Claim 13. 
Hallen teaches the surgical system of claim 9, wherein the visualization data comprises at least one of structured light data and spectral data. (illustrates in fig. 4A).

Claim 16. 
Hallen teaches the surgical system of claim 15, wherein the stored data comprises at least one of preoperative data, user preference data, and data from previously performed surgical procedures. [0010] In some cases, the procedure data can also describe user preference data describing a surgeon's or other surgical staff member's preference for one or more procedure step for an ophthalmic procedure.

Claim 17 is rejected with similar reasons as set forth in claim 1, above. Also see Hallen at [0071] discloses individual surgeons may prefer more or less stereopsis. Individual surgeons may also want the stereopsis modified for different procedure types or different surgical steps within a procedure type.

Claim 18. 
Hallen teaches the surgical system of Claim 17, wherein the surgical resection path is overlaid onto a virtual 3D construct of at least a portion of the anatomical organ. See figs. 4A, 11B-C.

Claim 19. 
Hallen teaches the surgical system of Claim 17, wherein the visualization data comprise at least one of structured light data and spectral data. Illustrates in fig. 4A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hallen, and further in view of Genova et al., US 2019/0321118 A1, hereinafter Genova.
Claim 5. 
Hallen is silent specifying the surgical system of claim 4, wherein the control circuit is configured to predict a resulting volume of the anatomical organ based on the surgical resection path.
However, Genova teaches at [0106] referring to FIG. 11, as a further example, the surgeon may wish to perform surgical operations in a specific anatomical region such as the ovary 414. In this case, a composite view 1100 may display an enlarged portion of the patient's anatomy along with the instrument envelope overlay images 1100 and 1102 depicting the associated possible range of manipulation of the instruments 110 and 316.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Genova into Hallen in order to provide the processor circuit display signals operable to display a composite view of the interior of the body cavity on a display associated with the robotic surgery system, the composite view being based on the body cavity image data and including an envelope overlay image generated to represent the instrument envelope. 

Claim 6. 
Genova teaches the surgical system of claim 1, wherein identifying anatomical structures of the anatomical organ comprises distinguishing tissue types of the anatomical organ. [0111] Generation of the overlay image for highlighting the anatomical features may involve the master processor circuit 114 processing the body cavity image data using the image recognition algorithm to identify surface regions associated with the anatomy in the area of the surgical worksite.

Claim 7. 
Genova teaches the surgical system of claim 1, wherein identifying at least one of the surgical procedure, the anatomical organ type, and the anatomical structures is based on stored data. See [0085] discloses the instruments 110 and 316 shown in FIG. 3, will have associated parameters that identify attributes of the instrument such its physical length, the type of end effector attached, offset in relation to the bore 300 and camera, actuation limits, etc. These parameters will generally have already been loaded into the memory 502 of the master processor circuit 114 in the instrument parameters memory location 522.

Claim 8. 
Genova teaches the surgical system of claim 7, wherein the stored data comprises at least one of preoperative data, user preference data, and data from previously performed surgical procedures. [0109] Referring to FIG. 13, the body cavity image data may be processed by the master processor circuit 114 to identify anatomical features within a composite view as shown generally at 1300. For example, the master processor circuit 114 may be operably configured to identify major organs such as the ovary 414, uterus 704, colon 702, etc. In one implementation, the master processor circuit 114 may implement machine-learning techniques to train an image recognition algorithm to recognize anatomical features under various conditions. The image recognition algorithm may be neural network based and may be trained using a set of labeled training images in which features such as the fallopian tube 706, and ovary 414 have been previously manually labeled by an operator.

Claim 11. 
Genova teaches the surgical system of claim 9, wherein the surgical resection paths yield different organ volumes. [0109] Referring to FIG. 13, the body cavity image data may be processed by the master processor circuit 114 to identify anatomical features within a composite view as shown generally at 1300. For example, the master processor circuit 114 may be operably configured to identify major organs such as the ovary 414, uterus 704, colon 702, etc. In one implementation, the master processor circuit 114 may implement machine-learning techniques to train an image recognition algorithm to recognize anatomical features under various conditions. The image recognition algorithm may be neural network based and may be trained using a set of labeled training images in which features such as the fallopian tube 706, and ovary 414 have been previously manually labeled by an operator.

Claim 14. 
Genova teaches the surgical system of claim 9, wherein identifying anatomical structures of the anatomical organ comprises distinguishing tissue types of the anatomical organ. See [0109] Referring to FIG. 13, the body cavity image data may be processed by the master processor circuit 114 to identify anatomical features within a composite view as shown generally at 1300. For example, the master processor circuit 114 may be operably configured to identify major organs such as the ovary 414, uterus 704, colon 702, etc. In one implementation, the master processor circuit 114 may implement machine-learning techniques to train an image recognition algorithm to recognize anatomical features under various conditions. The image recognition algorithm may be neural network based and may be trained using a set of labeled training images in which features such as the fallopian tube 706, and ovary 414 have been previously manually labeled by an operator.

Claim 15. 
Genova teaches the surgical system of claim 9, wherein identifying at least one of the surgical procedure, the anatomical organ type, and the anatomical structures is based on stored data. [0109] Referring to FIG. 13, the body cavity image data may be processed by the master processor circuit 114 to identify anatomical features within a composite view as shown generally at 1300. For example, the master processor circuit 114 may be operably configured to identify major organs such as the ovary 414, uterus 704, colon 702, etc. In one implementation, the master processor circuit 114 may implement machine-learning techniques to train an image recognition algorithm to recognize anatomical features under various conditions. The image recognition algorithm may be neural network based and may be trained using a set of labeled training images in which features such as the fallopian tube 706, and ovary 414 have been previously manually labeled by an operator.

Claim 20. 
Genova teaches the surgical system of Claim 17, wherein identifying anatomical structures of the anatomical organ comprises distinguishing tissue types of the anatomical organ. See [0111] Generation of the overlay image for highlighting the anatomical features may involve the master processor circuit 114 processing the body cavity image data using the image recognition algorithm to identify surface regions associated with the anatomy in the area of the surgical worksite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613